Citation Nr: 1400759	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  06-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issue of whether the November 1977 termination of the Veteran's TDIU was proper will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the November 2005 rating decision the RO, in pertinent part, granted service connection and assigned an initial 10 percent rating for PTSD, effective April 21, 2005.  In the July 2010 rating decision, the RO denied a TDIU.  

In a March 2009 decision, the Board denied the claim for an initial rating in excess of 10 percent for PTSD.  In November 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties to vacate and remand the March 2009 Board decision.  The Board granted an initial 30 percent rating for PTSD in a December 2010 decision.  In November 2011, the Court granted a Joint Motion by the parties to vacate and remand the December 2010 decision to deny a rating in excess of 30 percent for PTSD.  In February 2013, the Board remanded the claims for an initial rating in excess of 30 percent for PTSD and entitlement to a TDIU to the RO to schedule the Veteran for a requested hearing.  

In May 2013, the Veteran testified before the undersigned via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  Following the hearing, the Veteran, via his attorney, submitted additional evidence, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents other than the May 2013 hearing transcript.

In the February 2013 decision, the Board referred to the RO the issue of entitlement to service connection for alcohol abuse as secondary to the service-connected PTSD.  There is no indication that this matter has yet been adjudicated.  

The issue of entitlement to service connection for alcohol abuse as secondary to the service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In a separate decision, the Board has granted restoration of the Veteran's TDIU.  


CONCLUSION OF LAW

The appeal seeking a TDIU must be dismissed as moot. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104 (West 2002), the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In a separate decision issued this date, the Board found that the RO's November 1977 termination of a TDIU was not proper and restored the TDIU.  Therefore, there is no question of law or fact remaining regarding the claim for entitlement to a TDIU.  Accordingly, the appeal in this matter must be dismissed as moot.  


ORDER

The appeal of entitlement to a TDIU is dismissed.


REMAND

Remand is required to obtain outstanding evidence and to afford the Veteran a new VA examination to evaluate the current severity of his service-connected PTSD.  

The Veteran was most recently afforded a VA examination to evaluate his service-connected PTSD in April 2010.  During the May 2013 hearing, he testified that his PTSD had gotten worse since his last examination, and indicated his willingness to appear for a new VA examination to evaluate the severity of his PTSD.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of his PTSD, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  

The claims file also reflects that there are outstanding VA treatment records which are potentially pertinent to the claim remaining on appeal.  In this regard, an April 2010 VA examination report states that the examiner reviewed the VA Computerized Patient Record System (CPRS) which included approximately 20 mental health encounters between April 2009 and April 2010.  The examiner referred to a July 2007 primary care note which included a negative PTSD screen.  A VA Health Summary printed in June 2010 reflects that the Veteran was assigned a Global Assessment of Functioning (GAF) score of 48 in April and July 2009.  VA treatment records from the Newington VA Medical Center (VAMC), dated from March 1998 to April 2005 and from December 2009 to June 2013 have been associated with the claims file; however, the record indicates that additional treatment records, dated between April 2005 and December 2009, are available.  As any records of VA treatment dated between April 2005 and December 2009 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A May 2012 VA treatment record reflects that the Veteran reported increased anxiety over an appointment the next day at the Providence VA facility to determine if he was still unemployable.  Treatment records from the Providence VAMC are not currently associated with the claims file, but should be requested on remand.  

In his May 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported receiving ongoing treatment at the VA facility in Newington and the VA facility in Rocky Hill.  As stated above, VA treatment records from the Newington VAMC, dated from March 1998 to April 2005 and December 2009 to June 2013 have been associated with the claims file.  It is not clear whether the reference to the VA facility in Rocky Hill was a reference to the Hartford Vet Center in Rocky Hill.  A December 2009 VA treatment record indicates that the Veteran would explore the Vet Center for increased PTSD support; however, an April 2010 VA treatment record reflects that the Veteran had declined referral to the Vet Center in the past and an August 2012 record indicates that he declined Vet Center services.  Regardless, as the claim is being remanded, the RO should attempt to obtain any available treatment records from the Hartford Vet Center.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

During VA treatment in April 2010, the Veteran reported that he had an outside psychiatrist.  In July 2010, the Veteran stated that he would call his private doctor, Dr. O., to request an increase in his antidepressant.  He reported in June 2011 that he had not noticed any benefit from Lexapro which was prescribed by his private provider.  It appears from Social Security Administration (SSA) records that Dr. M.O. has a family practice.  Treatment records from Dr. M.O., dated from May 2008 to April 2010, have been associated with the claims file; however, the claims file suggests that additional records from this physician may be available.  On remand, the RO should request any available records from the outside psychiatrist described during VA treatment in April 2010 as well as any additional records from Dr. M.O.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, since April 2005.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) treatment records from the VA Connecticut Healthcare System, Newington Campus, dated between April 2005 and December 2009 and since June 2013; (2) treatment records from the Providence VAMC, to include any records dated around May 2012; (3) treatment records from the Hartford Vet Center in Rocky Hill; (4) treatment records from Dr. M.O., dated since April 2010; and (5) treatment records from an outside psychiatrist, as referred to during VA treatment in April 2010.  

If any identified records are not obtainable (or none exist), the Veteran and his attorney should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA psychiatric examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected PTSD, from those attributable to any other disorder, including alcohol dependence and/or dysthymia.  In this regard, the April 2010 VA examiner rendered Axis I diagnoses of alcohol dependence (not related to military service); dysthymic disorder (not related to military service); and PTSD (mild) (related to military service).  The examiner commented that the Veteran had some residual PTSD symptoms which were conflated with his primary diagnosis of chronic alcohol abuse and possible cognitive impairments related to that abuse.  

If it is not medically possible to distinguish the symptoms and effects of the service-connected PTSD, from those attributable to any other disorder, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected PTSD.

As indicated above, the examiner should review the record in conjunction with examining the Veteran; however, his or her attention is drawn in particular to the May 2013 hearing testimony, in which the Veteran and his wife discussed the Veteran's PTSD symptoms.  The examiner should acknowledge review of the May 2013 testimony, which is located in the Virtual VA e-folder, in his or her examination report. 

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


